DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (2008/0072289) in view of Glouche et al (2019/0289463).
Regarding claim 1.  Aoki teaches a method executed by a computer software program installed in a mobile information terminal having implemented therein a SIM (Subscriber Identity Module) provided by a telecommunications carrier, for controlling data communication, terminal functions and the like of the mobile information terminal, the method comprising a step of:
causing the mobile information terminal to send an existence signal, indicating that the program is being executed, to a data communication control server of the telecommunications carrier in response to a predetermined existence confirmation command (0017-0020 – mobile terminal has a monitoring program product which transmits information at predefined intervals to the server, so the server can determine if information on the mobile terminal has been rewritten, 0021 – server causes the mobile terminal to send a response signal (e.g., existence signal) and if no there is no response, the server transmits a message to the mobile device for inhibiting the communication, 0060-0061 – the mobile terminal has a monitoring program product that periodically transmits the unique signal to the server and/or the server side transmits the request, 0067-0068 – mobile device notifies network when the address of the mobile device has been rewritten and the server prohibits the mobile device from using the network), and
wherein if the data communication control server does not receive the existence signal from the program sent in response to the existence confirmation command, the data communication control server sends a command to a mobile network connection 0017-0020 – mobile terminal has a monitoring program product which transmits information at predefined intervals to the server, so the server can determine if information on the mobile terminal has been rewritten, 0021 – server causes the mobile terminal to send a response signal (e.g., existence signal) and if no there is no response, the server transmits a message to the mobile device for inhibiting the communication, 0060-0061 – the mobile terminal has a monitoring program product that periodically transmits the unique signal to the server and/or the server side transmits the request, 0067-0068 – mobile device notifies network when the address of the mobile device has been rewritten and the server prohibits the mobile device from using the network by sending a reset packet or an end packet to the mobile device).
	Aoki does not explicitly show the mobile device having a SIM.
	Glouche teaches the server verifies an IoT device by sending a challenge in an SMS message to the IoT device over the telephony network, instead of over the Internet, for example.  In this manner, the server may verify that it is securely sending the authentication challenge to the correct communication device by using the unique identifier of the IoT device’s SIM card (0035, 0053, 0057-0059) which leads to dual-network authentication (0031-0034, 0041, 0043) wherein the dual-network authentication significantly improves the security of the system (0049), as well as, improve the speed and efficiency of network authentication (0050).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki to include a SIM card in the IoT device 
Regarding claim 5.  Aoki teaches a data communication control server for communicating with a computer software program installed in a mobile information terminal having implemented therein a SIM (Subscriber Identity Module) provided by a telecommunications carrier, the computer software program for controlling data communication, terminal functions and the like of the mobile information terminal,
wherein the computer software program causes the mobile information terminal to send an existence signal, indicating that the program is being executed, to a data communication control server of the telecommunications carrier in response to a predetermined existence confirmation command (0017-0020 – mobile terminal has a monitoring program product which transmits information at predefined intervals to the server, so the server can determine if information on the mobile terminal has been rewritten, 0021 – server causes the mobile terminal to send a response signal (e.g., existence signal) and if no there is no response, the server transmits a message to the mobile device for inhibiting the communication, 0060-0061 – the mobile terminal has a monitoring program product that periodically transmits the unique signal to the server and/or the server side transmits the request, 0067-0068 – mobile device notifies network when the address of the mobile device has been rewritten and the server prohibits the mobile device from using the network), and 
0017-0020 – mobile terminal has a monitoring program product which transmits information at predefined intervals to the server, so the server can determine if information on the mobile terminal has been rewritten, 0021 – server causes the mobile terminal to send a response signal (e.g., existence signal) and if no there is no response, the server transmits a message to the mobile device for inhibiting the communication, 0060-0061 – the mobile terminal has a monitoring program product that periodically transmits the unique signal to the server and/or the server side transmits the request, 0067-0068 – mobile device notifies network when the address of the mobile device has been rewritten and the server prohibits the mobile device from using the network by sending a reset packet or an end packet to the mobile device).
Aoki does not explicitly show the mobile device having a SIM.
	Glouche teaches the server verifies an IoT device by sending a challenge in an SMS message to the IoT device over the telephony network, instead of over the Internet, for example.  In this manner, the server may verify that it is securely sending the authentication challenge to the correct communication device by using the unique identifier of the IoT device’s SIM card (0035, 0053, 0057-0059) which leads to dual-network authentication (0031-0034, 0041, 0043) wherein the dual-network authentication significantly improves the security of the system (0049), as well as, improve the speed and efficiency of network authentication (0050).

Regarding claims 2 and 6.  Aoki teaches wherein the existence confirmation command is received from the data communication control server, and wherein if the data communication control server does not receive the existence signal from the program sent in response to the existence confirmation command within a certain time period, the data communication control server sends a command to the mobile network connection controller to stop data communication by the SIM (0017-0020 – mobile terminal has a monitoring program product which transmits information at predefined intervals to the server, so the server can determine if information on the mobile terminal has been rewritten, 0021 – server causes the mobile terminal to send a response signal (e.g., existence signal) and if no there is no response, the server transmits a message to the mobile device for inhibiting the communication, 0060-0061 – the mobile terminal has a monitoring program product that periodically transmits the unique signal to the server and/or the server side transmits the request, 0067-0068 – mobile device notifies network when the address of the mobile device has been rewritten and the server prohibits the mobile device from using the network by sending a reset packet or an end packet to the mobile device).
regular time intervals, the data communication control server sends a command to the mobile network connection controller to stop data communication by the SIM (0017-0020 – mobile terminal has a monitoring program product which transmits information at predefined intervals to the server, so the server can determine if information on the mobile terminal has been rewritten, 0021 – server causes the mobile terminal to send a response signal (e.g., existence signal) and if no there is no response, the server transmits a message to the mobile device for inhibiting the communication, 0060-0061 – the mobile terminal has a monitoring program product that periodically transmits the unique signal to the server and/or the server side transmits the request, 0067-0068 – mobile device notifies network when the address of the mobile device has been rewritten and the server prohibits the mobile device from using the network by sending a reset packet or an end packet to the mobile device).
Regarding claim 4.  Aoki teaches generating, by a data communication control module, a command regarding data communication control based on an event detected within the mobile information terminal; and sending, by the data communication control module, the command to the data communication control server (0019-0020 – mobile terminal has a monitoring program product stored  and transmits an occurrence notification of a predefined event to the server, 0086 – wherein the when a predetermined event occurs).
Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2021/0006969) Hult et al teaches using Challenge-Response between a server and mobile device having a UICC wherein the eSIM server sends a challenge to the UE having a UICC and the UICC responds wherein the response includes the MSISDN of the UE thereby enabling the eSIM server to implicitly get a live confirmation that the MSISDN is an active and working MSISDN.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BARRY W TAYLOR/Primary Examiner, Art Unit 2646